Citation Nr: 0902884	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the veteran's claims for 
entitlement to service connection for tinnitus, hearing loss, 
and hepatitis C.  The veteran filed a timely Notice of 
Disagreement (NOD) in June 2003 and, subsequently, in 
February 2004, the RO provided a Statement of the Case (SOC).  
In March 2004, the veteran filed a timely substantive appeal 
to the Board and the RO provided Supplemental Statements of 
the Case in July 2005 and January 2007.   

The July 2002 rating decision also denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran appealed this denial to the 
Board.  However, in a January 2007 rating decision, the RO 
granted service connection for PTSD.  As the veteran has not 
appealed the initial rating or effective date assigned, an 
issue relating to PTSD is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In an April 2004 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for degenerative 
disc disease.  The veteran appealed this denial to the RO.  
However, the veteran did not perfect his appeal for this 
disorder by filing a substantive appeal to the Board within 
the required amount of time.  As such, an issue relating to 
degenerative disc disease is no longer in appellate status.  
See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran requested a hearing before the Board and was 
scheduled for a June 2008 hearing at the RO.  In a May 2008 
letter, the veteran requested that the hearing be 
rescheduled.  A notice was issued to the veteran in September 
2008, informing him of the time, date and location of the 
rescheduled hearing.  The record indicates that the veteran 
did not appear for the scheduled hearing in November 2008.  
He did not present good cause for his failure to appear, nor 
did he request that the hearing be rescheduled.  Therefore, 
the appeal will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  There is lay evidence of a history of excessive noise 
exposure during service and ringing in the ears since that 
time; however such history was initially provided many years 
after service; there is no medical evidence of tinnitus until 
decades after the veteran's separation fro m service and 
there is no competent evidence of a nexus between a current 
diagnosis of tinnitus and service; the preponderance of the 
evidence is against a causal link between tinnitus and 
service.
 
2.  There is lay evidence of a history of excessive noise 
exposure during service and hearing loss since that time; 
however such history was initially provided many years after 
service; there is no medical evidence of hearing loss until 
decades after the veteran's separation from service and there 
is no competent evidence of a nexus between a current 
diagnosis of hearing loss and service; the preponderance of 
the evidence is against a causal link between hearing loss 
and service. 

3.  Although the veteran has hepatitis C, it was first 
diagnosed many years after service and there is no competent 
evidence of a nexus between his hepatitis C and any incident 
of or finding recorded during service. 


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

3.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a January 2002 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; and to provide any evidence in his 
possession that pertained to his claim.  

The Board notes that the January 2002 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denials of service connection, the veteran 
is not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the veteran.  The evidence of 
record indicates that the VA acquired the veteran's service 
medical records to assist the veteran with his claim.  There 
are post-service medical records in the claims file; there is 
no indication that there is any additional relevant evidence 
that has not been obtained.  As will be explained more fully, 
having reviewed the claims file, the Board finds that there 
is no medical evidence of tinnitus or hearing loss until 
decades post-service and there is no competent evidence 
suggesting a nexus between either disorder and service.  The 
veteran's hepatitis is not apparent until many years after 
service and there is no competent evidence to support the 
alleged causal link to service.  Under these circumstances, 
there is no duty to provide a VA examination or medical 
opinion.  38 U.S.C.A. §§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Background.  

The veteran essentially contends that he incurred the claimed 
disorders during service.  The evidence of record in this 
matter consists of service medical and personnel records, VA 
and private post-service medical records, and statements from 
the veteran.

The veteran's personnel records, specifically his DD Form 
214, Certificate of Release or Discharge from Active Duty, 
notes that the veteran's Military Occupational Specialty 
(MOS) was that of a stock control and account specialist.  
The veteran's service medals and decorations consisted of a 
National Defense Service Medal; the Vietnam Service Medal; 
one Overseas Service Bar; a Service Personnel Systems Badge; 
and an M-14 award.  There is no indication of any decorations 
or medals evincing combat duty.

On the veteran's August 1968 service enlistment medical 
examination, the examiner noted no abnormalities.  An 
audiometer examination indicated that the veteran had normal 
hearing.  No notations regarding diagnoses or treatment for 
tinnitus, hearing loss, and hepatitis C are included in the 
veteran's service medical records.  On the veteran's July 
1971 service discharge medical examination, the examiner 
noted no abnormalities, including body marks or tattoos.  A 
contemporaneous whisper hearing test included readings of 
15/15 bilaterally.  

The record includes several private medical records noting 
treatment for hepatitis C.  A March 1998 record includes the 
results of a liver biopsy, finding a moderate chronic active 
hepatitis consistent with a clinical history of hepatitis C.  
In a June 1998 record, the veteran reportedly indicated that 
he was first diagnosed with the disorder sometime in the 
early 1990's.  The examiner noted that the veteran probably 
acquired the disorder through one occasion of shared needle 
usage involving heroin in 1971.  In listing the veteran's 
risk factors, the examiner noted thtat the veteran had not 
used cocaine or other drugs; had not had any blood 
transfusion; had no tattoos; and was not particularly active 
sexually.  He had been with his current wife for 14 years and 
she had tested negative for hepatitis C five years prior to 
the examination.  An August 1998 private medical record noted 
that the veteran's exposure occurred during an episode of 
intravenous drug use during service in Vietnam.  Subsequent 
private medical records indicate further treatment for 
hepatitis C through January 2000, but do not include any 
notations regarding the etiology of the disorder.

In his October 2001 claim for benefits, the veteran stated 
that he had hearing loss and tinnitus, described as a ringing 
in his ear.  He indicated that the disabilities began on July 
30, 1970.  He did not indicate that he had been treated for 
either disorder.  He also reported that his hepatitis C began 
in November 1991.

In a February 2002 statement, the veteran listed his in-
service risk factors for hepatitis C were as follows:  
intravenous drug use and intranasal cocaine use in Vietnam; 
and percuatneous exposure to blood by sharing shaving razors 
during service.  In a July 2003 statement, the veteran stated 
that he also might have been exposed to the disorder on 
numerous occasions when he assisted in moving his bloody 
comrades or their body parts; or when he was administering 
First Aid.

In a February 2004 statement, the veteran stated that between 
July 15 and July 31, 1970, incoming rocket fire hit the 
helicopter launch pad, causing an explosion at his base.  In 
attempting to take cover, he was knocked to the ground by 
another explosion and he could hear metal tear through the 
buildings.  He reported sustaining a cut in his left leg from 
a flechette, because others were more severely wounded, he 
did not report the injury.  The veteran did not mention 
sustaining any damage to his hearing at that time.  Although 
the veteran's claim of an attack during July 1970 was not 
verified, military records indicate that the veteran's camp 
was attacked twice on August 2, 1970, receiving six rockets 
at that time.  The veteran also reported two incidents in 
which he had to give medical assistance to other service 
members.

In a March 2004 statement, the veteran indicated that he 
would ask his VA physician to schedule an appointment with 
the audiology department so that he could establish clinical 
diagnoses for hearing loss and tinnitus.  The record does not 
contain any record in which the veteran made such a request.  

In a March 2004 VA medical record, the veteran reported 
having tinnitus, but denied any change in his hearing.  
During examination, he initially denied using intravenous 
drugs until the examiner showed him a record in which he 
admitted using such substances.  He also reiterated that that 
he had shared razors during service; had contact with service 
members who had been injured; and had performed First Aid.  
The veteran reported that he did not know how he contracted 
hepatitis C.  The examiner diagnosed the veteran with 
hepatitis C, but not tinnitus or hearing loss.

In a July 2007 notice, the RO requested that the veteran 
submit any evidence showing that hearing loss and tinnitus 
existed from the time of service to the present time, listing 
the types of evidence, including statements that could be 
submitted.  The record does not include any evidence 
submitted by the veteran in response to this notice.

III.  Law and Regulations.

a.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
IV.  Analysis

a.  Hearing Loss and Tinnitus.  The Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for tinnitus and hearing loss.  

In his statements in support of his claim for service 
connection for tinnitus, the veteran indicated that he has 
had ringing in his ears since July 30, 1970.  The veteran's 
February 2004 statement and military records indicate that, 
around that date, the veteran's base was exposed to enemy 
rocket fire.  

Even though the veteran currently claims to have experienced 
hearing loss and tinnitus since July 1970, the veteran's 
service medical records are devoid of complaints of noise in 
the ears, hearing loss, ear trauma, ear infections, or any 
other findings relating to either disorder at issue.  The 
veteran's July 1971 service discharge medical examination 
included a whispered voice hearing test, which was reported 
as normal, and there was indication of tinnitus.  The 
objective post-service medical evidence does not include a 
diagnosis for either hearing loss or tinnitus.  The record 
also indicates that the veteran first reported having these 
disorders in his October 2001 claim for benefits, thirty 
years after his discharge from service.  Even assuming 
current diagnoses, the Board notes that both the passage of 
time between the veteran's discharge and the first mention of 
symptoms, as well as the lack of medical evidence of any 
hearing disorder or tinnitus since discharge, weighs against 
the veteran's claims.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  
Under normal circumstances, a veteran is competent to testify 
as to observable symptoms, such as loss of hearing or ringing 
in the ears.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  As 
such, the Board has considered the veteran's statements 
indicating that he has experienced tinnitus and hearing loss.  
However, the veteran is not competent to diagnose a hearing 
loss disability as defined by 38 C.F.R. § 3.385 or provide an 
opinion on the etiology of his tinnitus or hearing loss, if 
present.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (noting that the Board, as part of its 
duties, is to weigh the evidence of record and determine 
credibility). 

In summation, even assuming that the veteran has diagnoses of 
a hearing loss disability and tinnitus, the medical evidence 
does not demonstrate that these disorders were present during 
service or for many years thereafter.  There is no competent 
evidence of a nexus between a diagnosis of hearing loss or 
tinnitus and any incident of or finding recorded during 
active service.  Under these circumstances, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection.  

b.  Hepatitis C.  The Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis C.  The record indicates that the 
disorder was first diagnosed in 1991 or approximately 20 
years after service.  The veteran's service medical records 
do not contain any notation relating to a liver disorder or a 
risk factor in developing hepatic disease.  The Board 
specifically notes that the veteran's service medical and 
personnel records are negative for any indication of a risk 
factor related to development of hepatitis C (e.g., multiple 
sexual partners, tattoos, blood transfusions).

In both the July 1998 and August 1998 private medical 
records, the examiner noted that the veteran was most likely 
exposed to the disorder during an in-service incident of 
intravenous drug use.  Under applicable law and regulation, a 
veteran may not be service connected for a disorder resulting 
from the veteran's own willful misconduct, including the 
veteran's abuse of drugs.  See 38 U.S.C.A. § 105(a); 38 
C.F.R. §§ 3.1(m), 3.301.  The veteran has made contentions 
that he might have been exposed to the disorder in other ways 
during service, such as through contact with a used razor; 
while he was giving first aid to fellow service members; or 
when he was carrying wounded comrades or body parts.  
However, the veteran's MOS does not indicate either combat 
experience or medical duties, factors that would increase the 
likelihood of exposure to the agent that causes hepatitis C.  
The veteran's service medical and personnel records do not 
include any notations regarding potential risk factors 
experienced during service.  Also, the veteran did not claim 
that this disorder resulted from an incident in service until 
2001, over thirty years following his discharge from service 
and approximately ten years after his initial diagnosis.  See 
Maxson, supra.

The veteran's assertion that his hepatitis C was incurred 
because of a non-drug related incident in service is not 
competent evidence of the contended causal relationship, as 
he has no medical training, and there is no contemporaneously 
recorded documentation that he was exposed to any other risk 
activity during his period of active service.  The only 
competent objective medical evidence in the file indicates 
that his hepatitis most likely resulted from illegal drug 
use.  Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.  

Doctrine of Reasonable Doubt  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for tinnitus, hearing loss, 
and hepatitis C.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).





ORDER

Service connection for tinnitus is denied.  

Service connection for hearing loss is denied.  

Service connection for hepatitis C is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


